Title: From Thomas Jefferson to Albert Gallatin, 25 January 1793
From: Jefferson, Thomas
To: Gallatin, Albert



Sir
Philadelphia Jan. 25. 1793.

Mr. Legaux called on me this morning to ask a statement of the experiment which was made in Virginia by a Mr. Mazzei for the raising vines and making wine, and desired I would address it to you. Mr. Mazzei was an Italian and brought over with him about a dozen laborers of his own country, bound to serve him 4. or 5. years. We made up a subscription for him of £2000. sterling, and he began his experiment on a peice of land adjoining to mine. His intention was, before the time of his people should expire, to import more from Italy. He planted a considerable vineyard, and attended to it with great diligence for three years. The war then came on. The time of his people soon expired; some of them enlisted, others chose to settle on other lands and labor for themselves; some were taken away by the gentlemen of the country for gardeners, so that there did not remain a single one with him, and the interruption of navigation prevented his importing others. In this state of the thing he was himself employed by the state of Virginia to go to Europe as their agent to do some particular business. He rented his place to General Riedesel, whose horses in one week destroyed the whole labour of three or four years, and thus ended an experiment, which, from every appearance, would in a year or two more have established  the practicability of that branch of culture in America. This is the sum of the experiment as exactly as I am able to state it from memory, after such an interval of time, and I consign it to you in whose hands I know it will be applied with candor, if it contains any thing applicable to the case for which it has been asked. I have the honor to be with great esteem & respect Sir Your most obedt & most humble servt

Th: Jefferson

